DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’) submitted on 4/14/21 and 6/7/22 have been considered. A copy of form PTO-1449 is attached.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “105” in figure 1has been used to designate both “tank” and “chassis”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the spectroscopic reflectance crop sense system” in claims 2-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 8, 14-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone et al (2004/0065834).
Regarding claim 1, figure 1A of Stone et al below discloses an agricultural nutrient applicator (i.e., vehicle 24) comprising: a container (i.e., container (not shown) connected to the nozzles 26 for applying nitrogen fertilizer) (par. [0030]); a nutrient distribution assembly (i.e., nozzles 26) operably coupled to the container (not show) to deliver a nutrient (i.e., nitrogen) from the container; a spectroscopic reflectance crop sense system (20), the spectroscopic reflectance crop sense system having an optical window (i.e., lenses 30, 32 of figure 4); a presentation assembly (i.e., adjuster) mounted to the agricultural nutrient applicator (24), the presentation assembly (i.e., adjuster for adjusting the sensor with respect to the plants) (par. [0015]) being configured to position live plants in a field proximate the optical window of the spectroscopic reflectance crop sense system (20) as the agricultural nutrient applicator moves (par. [0016]); and a controller (i.e., microprocessor 50 or computer) (par. [0036] and [0039]) coupled to the spectroscopic reflectance crop sense system (20) and the nutrient distribution assembly (26), the controller (50) being configured to obtain, from the spectroscopic reflectance crop sense system (20), information indicative of a measured nutrient level (nitrogen) in the live plants  and determine a remedial nutrient amount (i.e., nitrogen requirement) based on the measured nutrient level  and a target nutrient level (par. [0047] and [0055]), the controller being further configured to control the nutrient distribution assembly based on the remedial amount (par. [0058]).

    PNG
    media_image1.png
    645
    623
    media_image1.png
    Greyscale

Regarding claim 4, figures 1-2 of Stone et al teaches that  the presentation assembly (20) comprises a bottom surface (not labeled) configured to slide over the live plants, the bottom surface having an aperture disposed adjacent the optical window (lenses 30, 32) (par. [0031]).
Regarding claim 8, Stone et al teaches an automatic height control system controls height of the presentation assembly to provide a suitable reflectance signal without damaging the live plants (i.e., independent of the height of the sensor above the ground) (par. [0016] and claim 11).
Regarding claim 14, Stone et al teaches that the presentation assembly (26) is selectably deployable beneath the agricultural nutrient applicator (24) (figures 1 and 1A).
Regarding claims 15-16, Stone et al teaches a second spectroscopic reflectance crop sense system (i.e., a plurality of reflectance sense systems 20) (figure 1A) and further comprising an additional sensor (68) operably coupled to the controller (50), the controller (50) being adapted to use a signal from the additional sensor to modify the remedial amount based on the additional sensor signal (figure 7; par. [0047] and [0055]).
Regarding claim 17, Stone et al discloses a method of providing a nutrient to agricultural plants in a field, the method comprising: directing infrared illumination at the plants while they are in the field and obtaining a reflectance response signal (figure 1A and par. [0015] and [0034]); determining, based on the reflectance response signal, a measured nutrient level in the plants (par. [0047]-[0058]); comparing the measured nutrient level to a target level (i.e., an expected value) to determine a remedial nutrient level; and applying the remedial nutrient level to the plants (i.e., using nozzles 26) (par. [0059], [0047]-[0055]).
Regarding claim 18, Stone et al teaches step of directing infrared illumination at the plants is performed using a presentation assembly of an agricultural nutrient applicator moving relative to the plants ([00030]).
Regarding claim 19, Stone et al teaches that the nutrient (i.e., nitrogen) is selected from the group consisting of moisture content, nitrogen, potassium, protein, phosphorous, sulfur, and calcium (par. [0030]).
Regarding claim 20, Stone et al teaches step of obtaining additional sensor information to adjust the remedial nutrient level (i.e., control the rate of application of nitrogen fertilizer through its corresponding nozzle 26) (par. [0030]).
Regarding claim 21, Stone et al teaches that the additional sensor information is indicative of a condition of the plants across a width of an agricultural nutrient applicator (24), wherein an infrared crop sense system (20) is disposed below a chassis of the agricultural nutrient applicator (24), and wherein a controller (50) of the agricultural nutrient applicator (24) is configured to correlate the additional sensor information at a position the infrared crop sense system (20) with the reflectance response signal to extrapolate adjusted remedial amounts for other positions across the width of the agricultural nutrient applicator (24) (see figures 1 and 1A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 7, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al.
Regarding claims 2-3; Stone et al teaches the use of near-infrared light (par. [0015] and [0034]).
	Stone et al does not teach that the spectroscopic reflectance crop sense system (20) is configured to generate illumination having a wavelength between near-infrared and far-infrared (i.e., between 800 nanometers and 2,500 nanometers or between 2,500nm and 8,000nm), the generated illumination passing through the optical window and reflecting off the live plants to provide a response indicative of the measured nutrient level. However, it would have been obvious to one having ordinary skill in int eh art before the effective filing date of the present invention to select different ranges of wavelengths; for example, from near to far-infrared, whichever suitable for the invention. A substitute between different ranges of wavelengths are generally recognized as being within the level of ordinary skill in the  art.
Regarding claim 7; Stone et al teaches the use of a compensation means for reducing the effect of the ambient light on the photodetector (38) (par. [0041] and [0042]).  
Stone et al does not teach that the presentation assembly includes an opaque curtain to block ambient light; however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the compensation means by an opaque curtain for the same purpose of eliminating the ambient light. A substitution one for another is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 9, Stone et al does not explicitly teach that the presentation assembly includes a plurality of pontoon-like structures arranged in parallel, and wherein the spectroscopic reflectance crop sense system is disposed between the plurality of pontoon-like structures; however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Stone et al a plurality of pontoon-like structures arrange in parallel because this is a known way for arranged the spectroscopic reflectance sensors. In addition, rearranging parts o fan invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 10, Stone et al teaches that the spectroscopic reflectance crop sense system (26) is disposed to view lower portions of the live plants (not labeled) (see figure 1).
Regarding claim 21, . The method of claim 20, wherein the additional sensor information is indicative of a condition of the plants across a width of an agricultural nutrient applicator, wherein an infrared crop sense system is disposed below a chassis of the agricultural nutrient applicator, and wherein a controller of the agricultural nutrient applicator is configured to correlate the additional sensor information at a position the infrared crop sense system with the reflectance response signal to extrapolate adjusted remedial amounts for other positions across the width of the agricultural nutrient applicator.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al in view of Griepentrog (WO 2008/135867).
Regarding claim 22, Stone et al discloses a method of measuring a nutrient of agricultural plants in a field, the method comprising: directing infrared illumination at the plants while they are in the field and obtaining a reflectance response signal (par. [0014]); determining, based on the reflectance response signal, a measured nutrient level in the plants (par. [0047] and [0055]); and storing the measured nutrient level (using computer 50).
Stone et al does not teach step of determining a position of the plants and store the position in a data store; however, such the feature is known in the art as taught by Griepentrog. 
Griepentrog, from the same field of endeavor, discloses a precision weeders in which a camera or sensor (46) is used to detect the position of a crop plant and the position data is transferred to the controller (30) (see par. [0029]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in the invention of Stone et al a step of determining the position of the crop plant as taught by Griepentrog. The rationale for this modification would have arisen from the fact that by detecting the position of the plants would make sure that every plants are treated.

Allowable Subject Matter
Claims 5-6, 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krishnan et al (6,052,187); Hendrickson et al (6,178,253); Wolf (10,386,296); Raunt et al (2004/0231239); and Rosen et al (2020/0025741). These references relate to a method and apparatus for treating the health of a crop; however, they do not explicitly teach the limitation “a presentation assembly mounted to the agricultural nutrient applicator, the presentation assembly being configured to position live plants in a field proximate the optical window of the spectroscopic reflectance crop sense system as the agricultural nutrient applicator moves” and “determining a position of a plant” as now claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP									/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2877                                                                                                                  December 14, 2022